Citation Nr: 1119025	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  06-15 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for a right knee disability for the period prior to June 10, 2010.  

2.  Entitlement to an increase in a 30 percent rating for a right knee disability for the period from June 11, 2010 to November 9, 2010.  

3.  Entitlement to an increased rating for a right knee disability, rated with separate 30 percent and 10 percent ratings for the period since November 10, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from October 1990 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 RO rating decision that denied an increase in a 10 percent rating for a right knee disability (residuals of a dislocation of the right patella).  In May 2010, the Board remanded this appeal for further development.  

A February 2011 RO decision increased the rating for the Veteran's service-connected residuals of a dislocation of the right patella to 30 percent, effective June 10, 2010.  The RO also granted a separate 10 percent rating for right knee degenerative joint disease, effective November 10, 2010.  Since those grants do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  For the period prior to June 10, 2010, the Veteran's right knee disability was manifested by arthritis with some limitation of motion (motion was from 0 to 135 degrees, with pain starting at 120 degrees, pursuant to a March 2007 examination), and no more than slight instability.  

2.  For the period since June 10, 2010, the Veteran's right knee disability is manifested by arthritis with some limitation of motion (motion was from 0 to 95 degrees pursuant to a June 10, 2010 examination), and no more than severe instability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of a dislocation of the right patella for the period prior to June 10, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  

2.  The criteria for a rating in excess of 30 percent for residuals of a dislocation of the right patella for the period since June 10, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  

3.  The criteria for a separate 10 percent rating for degenerative joint disease of the right knee for the period prior to November 9, 2010, have been met, and the criteria for a separate rating in excess of 10 for degenerative joint disease of the right knee for the period since November 10, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence VA will attempt to obtain.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Sanders, supra.

In this case, in a July 2004 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for increased ratings for a right knee disability, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or submit any further evidence in his possession that pertains to the claim.  A March 2006 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in February 2011.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include: the Veteran's service treatment records; post-service private and VA treatment records; and VA examination reports.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified of and made aware of the evidence needed to substantiate these claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no indication that there is additional evidence to obtain, there is no additional notice that should be provided, and there has been a complete review of all the evidence without prejudice to the Veteran.  As such, there is no indication that there is any prejudice to the Veteran by the order of the events in this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file, which includes the following:  his contentions; service treatment records; post-service private and VA treatment records; and VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  A decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, from the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  

Limitation of flexion of a leg to 60 degrees warrants a 0 percent rating.  A 10 percent rating requires that flexion be limited to 45 degrees.  A 20 percent rating requires that flexion be limited to 30 degrees.  A 30 percent is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 percent rating.  A 10 percent rating requires that extension be limited to 10 degrees.  A 20 percent rating requires that extension be limited to 15 degrees.  A 30 percent rating requires that extension be limited to 20 degrees.  A 40 percent rating requires that extension be limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257, and that evaluation of a knee disability under both of these codes would not amount to pyramiding under 38 C.F.R. § 4.14 (2007).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate finding must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 
9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

VA treatment records dated from April 2004 to June 2004 show treatment for a right knee disability.  

For example, a June 2004 VA treatment entry noted that the Veteran reported that since he was in the military, he always had weak knees.  H stated that his right knee would pop out if he made a misstep.  He also stated that his knee would "go out" and swell with pain under the patella.  The examiner reported that the Veteran had lateral subluxation of the patella with flexion and extension of the knee.  The examiner indicated that the Veteran had full range of motion of the right knee with no joint line pain.  An X-ray, as to the Veteran's right knee, was normal.  The diagnosis was patella subluxation of the right knee.  

An August 2004 VA orthopedic examination report noted that the Veteran dislocated his right knee patella during his period of service and that he was given a quad setting home exercise program.  The Veteran reported that he currently had swelling in the right knee when he would stand for a long time.  He stated that his right knee would also pop out.  The Veteran indicated that he did not have flare-ups and that he used a knee brace.  He remarked that he had not undergone surgery after his discharge from service.  It was noted that the Veteran had no inflammatory arthritis and no current dislocation.  The Veteran reported that his usual occupation involved a desk job and that he his right knee disability had no effect on his job.  It was reported that the Veteran was independent in his activities of daily living.  

The examiner reported that the Veteran's right knee joint was painful and that there was some mild discomfort at the end of flexion.  The examiner indicated that five repeated motions of the right knee showed a mild pain increase, that was 20 percent.  The examiner stated that there no increase in weakness, fatigue, or lack of endurance and that no reduction in the range of motion of the right knee was seen.  The examiner indicated that there was mild objective evidence of painful motion.  It was noted that there was no effusion, instability, redness, heat, or weakness.  The examiner reported that there was tenderness of retropatellar medial side.  The examiner stated that the Veteran's gait was stable and that there was no ankylosis.  The examiner indicated that range of motion of the Veteran's right knee was from 0 to 140 degrees and that extension was full.  The examiner reported that the Veteran's medial and collateral ligaments were intact and that there was not medial/lateral instability.  It was noted that the Lachman's test and McMurray's test were both negative and that the Veteran's medial and lateral meniscus was intact.  

The examiner reported that a June 2004 X-ray, as to the Veteran's knees, noted a lateral shift of both patella and that possibility of subluxation.  The examiner indicated that another June 2004 X-ray, as to both knees, showed no abnormality.  It was noted that an April 2003 private magnetic resonance imaging (MRI) study reported moderate to large joint effusion and a bone bruise of the non-weight bearing aspect of the lateral femoral condyle, as well as degenerative changes of the lateral and femoral compartment.  The April 2003 MRI study also showed abnormal signal in the patellar cartilage consistent with chondromalacia, which could be sequella of an osteochondral injury.  The diagnoses included right patella subluxation, mild.  

Private and VA treatment records dated from August 2004 to May 2006 show treatment for disorders including a right knee disability.  

For example, an August 2004 VA treatment entry noted that the Veteran complained of right knee pain since 1991 during his period of service.  The assessment was (right) knee pain secondary to patellofemoral syndrome versus degenerative joint disease.  '

An October 2004 VA treatment entry indicated that the Veteran reported that he had right knee pain and instability and that he was seen for a follow-up.  It was noted that a magnetic resonance imaging (MRI) study, as to the Veteran's right knee, indicated that there was a slightly laterally subluxed patella with mild subchondral changes along the lateral patella facet, with no acute bone marrow edema and no tendon, ligament, or meniscal injuries seen.  

A December 2004 rehabilitation progress note indicated that a previous MRI study, as to the Veteran's right knee, showed a slightly lateral subluxed patella with mild subchondral changes along the lateral patella facet, with no acute bone marrow edema, as well as no tendon, ligament, or meniscal injuries.  The examiner reported that the Veteran's gait was within normal limits and that his right knee had a small effusion with no warmth or erythema.  The examiner stated that there was no tenderness to palpation at the joint line and that range of motion of the Veteran's right knee was from 0 to 130 degrees.  It was noted that there was no anterior cruciate ligament, posterior cruciate ligament, medial collateral ligament, or lateral collateral ligament instability.  The examiner reported that that McMurray's test and patella femoral grind test were negative.  The examiner indicated that the Veteran had a highly mobile patella, laterally placed, right greater than left.  

A September 2005 treatment report from F. Butera, M.D., noted that X-rays of the Veteran's right knee showed no evidence of a fracture, dislocation, or bony pathologic lesion.  It was noted that the Veteran had some mild elevation of the tibial spines and spur formation on the outer surface of the patella consistent with mild and early degenerative changes of the right knee, with no joint space collapse, subchondral sclerosis, or cyst formation.  The impression was right knee strain/sprain and patellofemoral syndrome, right.  

An October 2005 treatment report from Dr. Butera indicated that the Veteran was still complaining of pain in the right knee along the medial and lateral aspect of the knee, which was worse with deep knee bends.  The Veteran also stated that he had sense of instability of the right knee at times.  Dr. Butera indicated, as to physical examination of the right knee, that the Veteran had discrete pain along the medial and lateral aspects of the joint of the true joint line, with the lateral pain greater than the medial pain.  It was noted that the anterior drawer test, the posterior drawer test, and the Lachman's test, were all negative.  Dr. Butera stated that the Veteran had pain along the inferior pole of the right patella and pain with a grinding sense under the surface of the patella.  Dr. Butera reported that there was a positive patellar grind test and mild effusion.  Dr. Butera indicated that range of motion of the Veteran's right knee was from 0 to 110 degrees and that he developed pain and tenderness past that degree of flexion under the patellar surface and the medial and lateral aspects of the right knee joint.  It was noted that the Veteran had a negative medial and lateral McMurray's test, but that he had pain with such maneuvers.  The impression was right knee strain/sprain; possible meniscal pathology of the right knee; and possible osteochondral defects under the surface patella, right knee.  

A January 2006 treatment entry from Dr. Butera indicated that the Veteran returned to the office regarding his right knee.  It was noted that the Veteran continued to have pain, discomfort, and swelling, as well as tenderness to the medial joint line.  Dr. Butera reported that the Veteran had a working diagnosis of patellofemoral compression syndrome, chondromalacia type IV, and some patellar maltracking.  Dr. Butera reported that the Veteran's range of motion was approximately -2 degrees to 110 degrees.  It was noted that the Veteran had pain throughout that range of motion, primarily in the anterior patellofemoral region.  

A May 2006 treatment report from Ramapo Orthopaedic Associates, P.C., Orthopaedic Surgery and Sports Medicine, indicated that the Veteran was seen for a right knee disability.  The examiner indicated that it was his impression that the Veteran had a greater disability than would be indicated by his current 10 percent rating, utilizing subluxation as a diagnosis.  The examiner stated that the Veteran had, specifically, chondromalacia in that area, which was remaining symptomatic and for which he had been told to pursue surgical intervention.  The examiner commented that it was his impression, orthopedically, that the Veteran had a moderate partial disability with regards to the right knee.  

A March 2007 VA orthopedic examination report noted that the Veteran had a history of right knee problems since 1990 during his military service and that he had been treated conservatively.  The Veteran reported that he underwent arthroscopic surgery at a private facility in January 2007.  He stated that he had intermittent pain, stiffness, and giving way of the right knee.  The Veteran indicated that he had variable flare-ups of joint disease that were precipitated with ambulation and alleviated with rest.  He reported that he was able to ambulate without assistance as far as needed, but with pain.  The Veteran reported that he worked as a supervisor at Target and that he had occupational aggravation of this right knee disability because he was on his feet all the time.  It was noted that the Veteran was independent in activities of daily living.  

The examiner reported that there were no additional limits to range of motion or functional impairments beyond the pain and that ambulation aids were not used.  The examiner indicated that dislocation/recurrent subluxation was not an issue and that there were no constitutional symptoms of inflammatory arthritis.  As to range of motion of the Veteran's right knee, the examiner indicated that right knee flexion was over 120 degrees with pain starting at 120 degrees and ending at 135 degrees.  The examiner stated that there was tenderness at the right knee medially and anteriorly and that weakness was not an issue.  It was noted that there was no edema, effusion, instability, redness, heat, or abnormal movement of the Veteran's right knee.  The examiner indicated that the Veteran had mild right knee varus and that ankylosis was not an issue.  The examiner also reported that flexion/extension of the Veteran's right knee was from 0 to 135 degrees.  It was noted that the Veteran had right knee crepitus and that the stability of the Veteran's right knee was within normal limits.  The examiner stated that the Veteran's pain increased with repetitive movements.  The examiner indicated that the functional loss caused by pain and lack of endurance was 15 degrees in the right knee.  The examiner also reported that there was no instability in the Veteran's right knee and that there was mild right knee varus.  The examiner indicated that X-rays, as to the Veteran's bilateral knees, were within normal limits.  The examiner reported that a 2005 MRI study showed severe chondromalacia of the right patella with an osteochondral lesion, laterally.  The diagnoses included osteoarthritis of the right knee, service connected.  

VA treatment records dated from January 2009 to June 2010 refer to continued problems for disorders including a right knee disability.  

An August 2009 VA treatment entry indicated that the Veteran was seen for complaints of right knee pain, the impression was possible arthritis.  

The most recent June 10, 2010 VA orthopedic examination report noted that the Veteran reported that he had suffered from right knee pain, weakness, stiffness, deformity, buckling, lack of endurance, effusion, and subluxation of his right knee during the previous year.  He stated that he did not have locking or foot weakness.  The Veteran indicated that there had been swelling, heat, redness and tenderness without any drainage.  He related that his treatment consisted of Naprosyn, which he reported was ineffective, as well as supplementary Hydrocodone.  The Veteran stated that his pain was chronic and that it was an eight out of ten in severity.  He indicated that he did not have flare-ups.  He remarked that the pain was provoked by standing, walking, or climbing stairs.  The Veteran reported that he used a brace on his right knee and that he did not require a cane, crutches, or corrective shoes.  It was noted that the Veteran had not undergone any surgeries or hospitalizations in the previous year and that there was no evidence of inflammatory arthritis.  The Veteran reported that he worked as a logistics manager and that his function was limited as a result of his right knee disorder, specifically in regard to walking round and an inability to climb ladders.  He stated that he was unable to stand for a half hour or to walk a quarter of a mile.  

The examiner reported that the Veteran's right knee was swollen secondary to ballotable synovial effusion.  The examiner indicated that there was tenderness in the region of the patella.  It was noted that the Veteran's right patella was hypermobile, with easy lateral displacement.  The examiner stated that the Veteran had effusion of the right knee.  The examiner reported that the Veteran's right knee could be flexed from 0 to 95 degrees and that there was pain throughout the movement of the right knee.  The examiner indicated that there was stability of the medial and lateral collateral ligaments, the anterior and posterior cruciate ligaments, and the medial and lateral meniscus.  It was noted that all diagnostic studies had already been completed several fold.  

The diagnoses included chondromalacia of the (right) patella; recurrent subluxation of the (right) patella; and right synovial effusions.  The examiner indicated that there was pain and swelling of the right knee without guarding on motion.  The examiner stated that there was no lateral instability f the right knee joint and that there was lateral instability of the right patella.  The examiner commented that the functional ability of the Veteran's right knee was impaired when he attempted to stand for prolonged periods of time.  The examiner reported that there was excess fatigability, which was not tested in terms of time required for range of motion loss.  It was noted that the range of motion evaluation was stated per DeLuca criteria of repetitive movements of the right knee.  The examiner stated that pain was noted throughout the movements and that no muscle guarding was apparent.  The examiner remarked that there was recurrent patella subluxation and lateral instability noted.  The examiner indicated that pain, weakness, and excess fatigability, were all noted and that the results reported were the maximum achieved despite pain.  

Subsequent VA treatment records dated from June 2010 to January 2011 refer to continued treatment.  

A July 2010 VA treatment report related diagnoses that included internal derangement of the right knee.  A July 2010 addendum noted that X-rays, as to the Veteran's knees, showed equivocal, very mild, degenerative joint disease.  Another July 2010 VA treatment entry also noted that X-rays, as to the Veteran's knees, showed equivocal, very mild degenerative joint disease.  

A November 10, 2010 VA treatment entry noted that X-rays, as to the Veteran's knees, showed minimal degenerative joint disease.  The assessment was degenerative joint disease of the knees.  

The RO has rated the Veteran's right knee disability as 10 percent disabling for residuals of a dislocation of the patella for the period prior to June 10, 2010.  A 30 percent rating has been assigned for the Veteran's residuals of a dislocation of the right patella for the period from June 11, 2010 to November 9, 2010.  For the period since November 10, 2010, the Veteran's residuals of a dislocation of the right patella has also been rated as 30 percent disabling, with a separate 10 percent rating for degenerative joint of the right knee.  

The medical evidence shows that the Veteran's right knee has arthritis established by X-ray findings throughout the pendency of the appeal, or for both the periods prior to and subsequent to November 10, 2010.  For example, an August 2004 VA orthopedic examination report noted that an April 2003 private MRI study indicated that there were degenerative changes of the lateral and femoral compartment.  An August 2004 VA treatment entry related an assessment of right knee pain secondary to patellofemoral syndrome versus degenerative joint disease.  An October 2004 VA treatment entry noted that a MRI study, as to the Veteran's right knee, indicated that there was a slightly subluxed patella with mild subchondral changes along the lateral patella facet.  A September 2005 treatment report from Dr. Butera noted that an X-ray, as to the Veteran's right knee, showed some mild elevation of the tibial spines and spur formation on the outer surface of the patella consistent with mild and early degenerative changes of the right knee.  Additionally, a March 2007 VA orthopedic examination report related diagnoses including osteoarthritis of the right knee.  A November 10, 2010 VA treatment entry related an assessment of degenerative joint disease.  

As noted above, the RO has assigned a separate 10 percent rating for right knee degenerative joint disease for the period since November 10, 2010, but did not assign a separate rating prior to November 10, 2010.  The Board observes that for the periods both prior to and since November 10, 2010, the range of motion reported at August 2004 VA orthopedic examination report, the March 2007 VA orthopedic examination report, the June 2010 VA orthopedic examination report, as well as pursuant to a June 2004 VA treatment entry and October 2005 and January 2006 treatment reports from Dr. Butera, would be rated 0 percent if strictly rated under the limitation of motion Diagnostic Codes 5260 and 5261.  The Board notes, however, that the presence of arthritis with some limitation of motion warrants a 10 percent rating under the arthritis Diagnostic Codes 5003 and 5010, for both the periods prior to and since November 10, 2010.  The Board observes that the examiner at the August 2004 VA orthopedic examination stated that range of motion of the Veteran's right knee was from 0 to 140 degrees and that extension was full.  The examiner indicated that five repeated motions of the right knee showed a mild pain increase that was 20 percent.  The examiner stated that there was no increase in weakness, fatigue, or lack of endurance and no reduction in range of motion was seen.  It was noted that there was mild objective evidence of painful motion.  Additionally, the examiner at the March 2007 VA orthopedic examination indicated that right knee flexion was over 120 degrees with pain starting at 120 degrees and ending at 135 degrees.  The examiner also reported that flexion/extension of the Veteran's right knee was from 0 to 135 degrees.  The examiner stated that the Veteran's pain increased with repetitive movements and that the functional loss caused by pain and lack of endurance was 15 degrees in the right knee.  

The Board observes that the June 10, 2010 VA orthopedic examination reported that the Veteran's right knee could be flexed from 0 to 95 degrees and that there was pain throughout the movement of the right knee.  The examiner indicated that there was pain and swelling of the right knee without guarding on motion.  The examiner commented that the functional ability of the Veteran's right knee was impaired when he attempted to stand for long periods of time and that there was excess fatigability.  Additionally, a prior June 2004 VA treatment entry indicated that the Veteran had full range of motion of the right knee and the October 2005 and January 2006 reports from Dr. Butera noted that right knee range of motion was from 0 to 110 degrees, and -2 to 110 degrees, respectively.  

Given the results of the August 2004, March 2007, and June 10, 2010 VA orthopedic examination reports, as well as the recent VA and private treatment reports of record, and resolving the benefit of the doubt in the Veteran's favor, the Board finds that the Veteran is entitled to a separate 10 percent rating for degenerative joint disease of the right knee for the period prior to November 10, 2010.  The Board observes, as discussed above, that the RO has already assigned a separate 10 percent rating for degenerative joint disease of the right knee for the period since November 10, 2010.  The Board observes that even considering the effects of pain during use and flare-ups, there is no probative evidence demonstrating that right knee motion is limited to the degree required for a 20 percent rating under the limitation of motion codes prior to or since November 10, 2010.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A precedent opinion of the VA's General Counsel has held that separate ratings under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension), may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  The August 2004, March 2007, and June 10, 2010 VA orthopedic examination reports, as well as the recent VA and private treatment reports of record prior to and subsequent to November 10, 2010 essentially fail to show other than full left knee extension.  A January 2006 treatment entry from Dr. Butera showed extension of -2 degrees, but all other examination reports and treatment reports of records indicated that extension was 0 degrees.  Certainly extension limited to 10 degrees as required for a compensable rating under Diagnostic Code 5261 is not shown.  Only limitation of flexion is shown in clinical evidence, and flexion limited to 45 degrees as required for a compensable rating under Diagnostic Code 5261 is not shown.  Therefore, separate ratings under Diagnostic Codes 5260 and 5261 are not appropriate for the periods prior to and subsequent to November 10, 2010.  

Further, precedent opinions from the VA General Counsel also permit separate disability ratings for arthritis with limitation of motion, and for any compensable degree of instability.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); VAOGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  As noted above, the RO has assigned a 10 percent rating for residuals of a dislocation of the right patella (right knee instability) for the period prior to June 10, 2010.  The examiner at the August 2004 VA orthopedic examination report noted that there was no instability of the right knee and that the Veteran's medial and collateral ligaments were intact, with no medial/lateral instability.  The examiner reported that the Lachman's and McMurray's tests were both negative.  The Board observes, however, that a prior June 2004 VA treatment entry did note that the Veteran had lateral subluxation of the patella with flexion and extension of the knee.  A January 2006 treatment entry from Dr. Butera indicated that the Veteran had some patellar maltracking.  

A May 2006 treatment report from Ramapo Orthopaedic Associates, P.C., Orthopaedic Surgery and Sports Medicine, noted that the Veteran had a greater disability than would be indicated by his current 10 percent rating, utilizing subluxation as a diagnosis.  The examiner stated that it was his impression that the Veteran had a moderate partial disability with regards to the knee.  The examiner at the March 2007 VA orthopedic examination report indicated that dislocation/subluxation of the right knee was not an issue.  The examiner also reported that there was no instability of the right knee, but that the Veteran did have mild right knee varus.  The Board notes that the medical evidence clearly indicates symptomatology that more nearly approximates slight instability for the period prior to June 10, 2010.  The Board observes that the examiner pursuant to May 2006 treatment report from Ramapo Orthopaedic Associates, P.C., Orthopaedic Surgery and Sports Medicine, indicated that the Veteran had a greater disability than would be indicated by his current 10 percent rating and that he had a moderate partial disability with regards to the knee.  The Board observes, however, that the August 2004 and March 2007 VA orthopedic examination reports actually showed little or no instability.  Therefore, moderate instability as required for a separate 20 percent rating under Diagnostic Code 5257 is not shown for the period prior to June 10, 2010.  

The RO has assigned a 30 percent rating for residuals of a dislocation of the right knee for the period subsequent to June 10, 2010.  The Board observes that the examiner at the June 10, 2010 VA orthopedic examination reported that there was stability of the Veteran's medial and collateral ligaments, the anterior and posterior ligaments, and the medial and lateral meniscus.  The examiner indicated that recurrent patella subluxation and lateral instability was noted.  The Board observes that the 30 percent rating for severe instability under Diagnostic Code 5257 is the maximum rating allowed under that diagnostic Code.  As the Veteran is already receiving the highest rating under Diagnostic Code 5257 for residuals of a dislocation of the right patella, a schedular increase is not warranted for the period since June 10, 2010.  

For the period since prior to June 10, 2010, the preponderance of the evidence is against a rating higher than 10 percent for the Veteran's residuals of a dislocation of the right patella, and for the period since June 10, 2010, the preponderance of the evidence is against a rating higher than 30 percent for the Veteran's residuals of a dislocation of the right patella.  Thus, as to these aspects of the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

The Board has also considered whether the record raises the matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  The evidence does not reflect that the Veteran's right knee disability, alone, has caused marked interference with employment (i.e., beyond that already contemplated in the assigned rating), or necessitated frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Based on the foregoing, the Board finds that referral for consideration of assignment of extra-schedular ratings is not warranted.  38 C.F.R. § 3.3219(b)(1).  


ORDER

An increased rating, in excess of 10 percent for residuals of a dislocation of the right patella for the period prior to June 10, 2010, is denied.  

An increased rating, in excess of 30 percent for residuals of a dislocation of the right patella for the period since June 10, 2010, is denied.  

Subject to the law and regulations governing payment of monetary benefits, a separate 10 percent rating for degenerative joint disease of the right knee is granted for the period prior to November 10, 2010.  

An increase in a separate 10 percent rating for degenerative joint disease of the right knee for the period since November 10, 2010, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


